IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00126-CV
 
Imperial Lofts, LTD.,
                                                                                    Appellant
 v.
 
Imperial Woodworks, Inc.,
                                                                                    Appellee
 
 
 

From the 74th District Court
McLennan County, Texas
Trial Court No. 2000-2990-3
 

ORDER ON Opinion

 




To correct a typographical error, the Court’s
Opinion dated November 7, 2007, is withdrawn, and the Opinion dated November 21,
2007, is substituted therefor.
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Order
issued and filed November 21, 2007
Do
not publish